Exhibit 10.16

AUXILIUM PHARMACEUTICALS, INC.

2004 EQUITY COMPENSATION PLAN

Amended and Restated as of December 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           

Page

SECTION 1

   Administration    1

SECTION 2

   Grants    2

SECTION 3

   Shares Subject to the Plan    2

SECTION 4

   Eligibility for Participation    3

SECTION 5

   Options    4

SECTION 6

   Vesting Restrictions; Terms of Full Value Awards    7

SECTION 7

   Stock Awards    8

SECTION 8

   Stock Units    9

SECTION 9

   Other Equity Awards    10

SECTION 10

   Dividend Equivalents    10

SECTION 11

   Qualified Performance-Based Compensation    10

SECTION 12

   Deferrals    12

SECTION 13

   Withholding of Taxes    12

SECTION 14

   Transferability of Grants    12

SECTION 15

   Change of Control of the Company    13

SECTION 16

   Consequences of a Change of Control    13

SECTION 17

   Limitations On Issuance Or Transfer Of Shares    14

SECTION 18

   Amendment and Termination of the Plan    14

SECTION 19

   Funding of the Plan    15

SECTION 20

   Rights of Participants    15

SECTION 21

   No Fractional Shares    15

SECTION 22

   Headings    15

SECTION 23

   Effective Date of the Plan    15

SECTION 24

   Miscellaneous    16

 

-i-



--------------------------------------------------------------------------------

AUXILIUM PHARMACEUTICALS, INC.

2004 EQUITY COMPENSATION PLAN

Amended and Restated as of December 1, 2009

The purpose of the Auxilium Pharmaceuticals, Inc. 2004 Equity Compensation Plan
(the “Plan”) is to provide (i) designated employees of Auxilium Pharmaceuticals,
Inc. (the “Company”) and its subsidiaries, (ii) certain consultants and advisors
who perform services for the Company or its subsidiaries and (iii) non-employee
members of the Board of Directors of the Company (the “Board”) with the
opportunity to receive grants of incentive stock options, nonqualified stock
options, stock awards, stock units and other equity-based awards. The Company
believes that the Plan will encourage the participants to contribute materially
to the growth of the Company, thereby benefitting the Company’s stockholders,
and will align the economic interests of the participants with those of the
stockholders.

The Auxilium Pharmaceuticals, Inc. 2000 Equity Compensation Plan (the “2000
Plan”) was merged with and into this Plan as of the effectiveness of the
registration statement for the Company’s initial public offering, and no
additional grants will be made thereafter under the 2000 Plan. Outstanding
grants under the 2000 Plan will continue in effect according to their terms as
in effect before the Plan merger (subject to such amendments as the Committee
(as defined below) determines, consistent with the 2000 Plan), and the shares
with respect to outstanding grants under the 2000 Plan will be issued or
transferred under this Plan.

SECTION 1 Administration

(a) Committee. The Plan shall be administered and interpreted by a committee
consisting of members of the Board, which shall be appointed by the Board (the
“Committee”). The Committee may consist of two or more persons who are “outside
directors” as defined under section 162(m) of the Internal Revenue Code of 1986,
as amended (the “Code”), and related Treasury regulations, and “non-employee
directors” as defined under Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). However, the Board may ratify or approve
any grants as it deems appropriate, and the Board shall approve and administer
all grants made to Non-Employee Directors (as defined in Section 4(a)),
provided, however, that any member of the Board who is an Employee (as defined
in Section 4(a)) at such time must recuse or disqualify himself or herself from
discussions and abstain from voting on any discretionary grants made to a
Non-Employee Director. The Committee may delegate authority to one or more
subcommittees, as it deems appropriate. To the extent a Board or subcommittee
administers the Plan, references in the Plan to the “Committee” shall be deemed
to refer to such Board or subcommittee.

(b) Committee Authority. The Committee shall have the sole authority to
(i) determine the individuals to whom grants shall be made under the Plan,
(ii) determine the type, size and terms of the grants to be made to each such
individual, (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, subject to
the conditions herein, (iv) amend the terms of any previously issued grant, and
(v) deal with any other matters arising under the Plan.

 

1



--------------------------------------------------------------------------------

(c) Committee Determinations. The Committee shall have full power and authority
to administer and interpret the Plan, to make factual determinations and to
adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. The Committee’s interpretations of the
Plan and all determinations made by the Committee pursuant to the powers vested
in it hereunder shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder. All powers of the
Committee shall be executed in its sole discretion, in the best interest of the
Company, not as a fiduciary, and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.

SECTION 2 Grants

Awards under the Plan may consist of grants of incentive stock options as
described in Section 5 (“Incentive Stock Options”), nonqualified stock options
as described in Section 5 (“Nonqualified Stock Options”) (Incentive Stock
Options and Nonqualified Stock Options are collectively referred to as
“Options”), stock awards as described in Section 7 (“Stock Awards”), stock units
as described in Section 8 (“Stock Units”) and other equity-based awards as
described in Section 9 (“Other Equity Awards”) (collectively referred to herein
as “Grants”). All Grants shall be subject to the terms and conditions set forth
herein and to such other terms and conditions consistent with this Plan as the
Committee deems appropriate and as are specified in writing by the Committee to
the individual in a grant instrument or an amendment to the grant instrument
(the “Grant Instrument”). All Grants shall be made conditional upon the
Grantee’s acknowledgement, in writing or by acceptance of the Grant, that all
decisions and determinations of the Committee shall be final and binding on the
Grantee, his beneficiaries and any other person having or claiming an interest
under such Grant. Grants under a particular Section of the Plan need not be
uniform as among the Grantees.

SECTION 3 Shares Subject to the Plan

(a) Shares Authorized. Subject to adjustment as described below, the aggregate
number of shares of common stock of the Company (“Company Stock”) that may be
issued or transferred under the Plan is 10,650,000 shares. The maximum number of
authorized shares includes shares to be issued or transferred pursuant to
outstanding grants under the 2000 Plan, which has been merged into this Plan.

(b) Limit on Stock Awards, Stock Units and Other Equity Awards. Within the
aggregate limit described in subsection (a), the maximum number of shares of
Company Stock that may be issued under the Plan pursuant to Stock Awards, Stock
Units and Other Equity Awards (other than stock appreciation rights) granted
after June 10, 2009 during the term of the Plan is 1,450,000 shares, subject to
adjustment as described below.

(c) Individual Limits. All Grants under the Plan, other than Dividend
Equivalents, shall be expressed in shares of Company Stock. The maximum
aggregate number of shares of Company Stock with respect to which all Grants,
other than Dividend Equivalents, may be made under the Plan to any individual
during any calendar year shall be 500,000 shares, subject to adjustment as
described below. A Grantee may not accrue Dividend Equivalents during any
calendar year in excess of $100,000. The individual limits of this subsection
(c) shall apply without regard to whether the Grants are to be paid in Company
Stock or cash. All cash payments (other than with respect to Dividend
Equivalents) shall equal the Fair Market Value of the shares of Company Stock to
which the cash payment relates.

 

2



--------------------------------------------------------------------------------

(d) Determination of Authorized Shares. The shares may be authorized but
unissued shares of Company Stock or reacquired shares of Company Stock,
including shares purchased by the Company on the open market for purposes of the
Plan. If and to the extent Options granted under the Plan (including options
outstanding under the 2000 Plan) terminate, expire, or are canceled, forfeited,
exchanged or surrendered without having been exercised, and if and to the extent
any Stock Awards, Stock Units, or Other Equity Awards are forfeited or
terminated, the shares subject to such Grants shall again be available for
purposes of the Plan. Shares of Stock surrendered in payment of the exercise
price of an Option, and shares withheld or surrendered for payment of taxes,
shall not be available for re-issuance under the Plan. If stock appreciation
rights are granted as Other Equity Awards, the full number of shares subject to
the stock appreciation rights shall be considered issued under the Plan, without
regard to the number of shares issued upon exercise of the stock appreciation
rights and without regard to any cash settlement of the stock appreciation
rights. To the extent that a Grant (other than a stock appreciation right) is
designated in the Grant Agreement to be paid in cash, and not in shares of
Company Stock, such Grants shall not count against the share limits in
subsections (a) and (b).

(e) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding by reason of a stock dividend, spinoff, stock split or
reverse stock split, or by reason of a combination, reorganization,
recapitalization or reclassification affecting the outstanding Company Stock as
a class without the Company’s receipt of consideration, the maximum number of
shares of Company Stock available for Grants, the maximum number of shares of
Company Stock that may be issued under the sub-limit in Section 3(b) above
pursuant to Stock Awards, Stock Units and Other Equity Awards (other than stock
appreciation rights), the maximum number of shares of Company Stock that any
individual participating in the Plan may be granted in any year, the number of
shares covered by outstanding Grants, the kind of shares issued under the Plan
and outstanding Grants, and the price per share of outstanding Grants shall be
equitably adjusted by the Committee, as the Committee deems appropriate, to
reflect any increase or decrease in the number of, or change in the kind or
value of, issued shares of Company Stock to preclude, to the extent practicable,
the enlargement or dilution of rights and benefits under Grants; provided,
however, that any fractional shares resulting from such adjustment shall be
eliminated. In addition, the Committee shall have discretion to make the
foregoing equitable adjustments in any circumstances in which an adjustment is
not mandated by this subsection (b) or applicable law, including in the event of
a Change of Control. Any adjustments to outstanding Grants shall be consistent
with section 409A or 422 of the Code, to the extent applicable. Any adjustments
determined by the Committee shall be final, binding and conclusive.

SECTION 4 Eligibility for Participation

(a) Eligible Persons. All employees of the Company and its subsidiaries,
including Employees who are officers or members of the Board (“Employees”), and
members of the Board who are not Employees (“Non-Employee Directors”) shall be
eligible to participate in the Plan. Consultants and advisors who perform
services for the Company or any of its subsidiaries (“Key

 

3



--------------------------------------------------------------------------------

Advisors”) shall be eligible to participate in the Plan if the Key Advisors
render bona fide services to the Company or its subsidiaries, the services are
not in connection with the offer and sale of securities in a capital-raising
transaction and the Key Advisors do not directly or indirectly promote or
maintain a market for the Company’s securities.

(b) Selection of Grantees. The Committee shall select the Employees,
Non-Employee Directors and Key Advisors to receive Grants and shall determine
the number of shares of Company Stock subject to a particular Grant in such
manner as the Committee determines. Employees, Key Advisors and Non-Employee
Directors who receive Grants under this Plan shall hereinafter be referred to as
“Grantees.”

SECTION 5 Options

The Committee may grant Options to an Employee, Non-Employee Director or Key
Advisor, upon such terms as the Committee deems appropriate. The following
provisions are applicable to Options:

(a) Number of Shares. The Committee shall determine the number of shares of
Company Stock that will be subject to each Grant of Options to Employees,
Non-Employee Directors and Key Advisors.

(b) Type of Option and Price.

(i) The Committee may grant Incentive Stock Options that are intended to qualify
as “incentive stock options” within the meaning of section 422 of the Code or
Nonqualified Stock Options that are not intended so to qualify or any
combination of Incentive Stock Options and Nonqualified Stock Options, all in
accordance with the terms and conditions set forth herein. Incentive Stock
Options may be granted only to Employees. Nonqualified Stock Options may be
granted to Employees, Non-Employee Directors and Key Advisors.

(ii) The purchase price (the “Exercise Price”) of Company Stock subject to an
Option shall be determined by the Committee and may be equal to or greater than
the Fair Market Value (as defined below) of a share of Company Stock on the date
the Option is granted. However, an Incentive Stock Option may not be granted to
an Employee who, at the time of grant, owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or any
subsidiary of the Company, unless the Exercise Price per share is not less than
110% of the Fair Market Value of Company Stock on the date of grant.

(iii) If the Company Stock is publicly traded, then the Fair Market Value per
share shall be determined as follows: (A) if the principal trading market for
the Company Stock is a national securities exchange or the Nasdaq National
Market, the last reported sale price thereof on the relevant date or (if there
were no trades on that date) the latest preceding date upon which a sale was
reported, or (B) if the Company Stock is not principally traded on such exchange
or market, the mean between the last reported “bid” and “asked” prices of
Company Stock on the relevant date, as reported on Nasdaq or, if not so
reported, as reported by the National Daily Quotation Bureau, Inc. or as
reported in a customary financial reporting service, as applicable and as the
Committee determines. If the Company Stock is not publicly traded or, if
publicly traded, is not subject to reported transactions or “bid” or “asked”
quotations as set forth above, the Fair Market Value per share shall be as
determined by the Committee.

 

4



--------------------------------------------------------------------------------

(c) Option Term. The Committee shall determine the term of each Option. The term
of any Option shall not exceed ten years from the date of grant. However, an
Incentive Stock Option that is granted to an Employee who, at the time of grant,
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company, or any subsidiary of the Company, may not have
a term that exceeds five years from the date of grant.

(d) Exercisability of Options.

(i) Except as otherwise provided in Section 6, Options shall become exercisable
in accordance with such terms and conditions, consistent with the Plan, as may
be determined by the Committee and specified in the Grant Instrument; provided
that the Committee may not accelerate the exercisability or vesting of any
Options except in the event of the Grantee’s death, Disability or retirement, or
upon a Change of Control.

(ii) The Committee may provide in a Grant Instrument that the Grantee may elect
to exercise part or all of an Option before it otherwise has become exercisable.
Any shares so purchased shall be restricted shares and shall be subject to a
repurchase right in favor of the Company during a specified restriction period,
with the repurchase price equal to the lesser of (A) the Exercise Price or
(B) the Fair Market Value of such shares at the time of repurchase, or such
other restrictions as the Committee deems appropriate.

(e) Grants to Non-Exempt Employees. Notwithstanding the foregoing, Options
granted to persons who are non-exempt employees under the Fair Labor Standards
Act of 1938, as amended, may not be exercisable for at least six months after
the date of grant (except that such Options may become exercisable, as
determined by the Committee, upon the Grantee’s death, Disability or retirement,
or upon a Change of Control or other circumstances permitted by applicable
regulations).

(f) Termination of Employment, Disability or Death.

(i) Except as provided below, an Option may only be exercised while the Grantee
is employed by, or providing service to, the Employer (as defined below) as an
Employee, Key Advisor or member of the Board.

(ii) In the event that a Grantee ceases to be employed by, or provide service
to, the Employer for any reason other than Disability, death, or termination for
Cause (as defined below), any Option which is otherwise exercisable by the
Grantee shall terminate unless exercised within 90 days after the date on which
the Grantee ceases to be employed by, or provide service to, the Employer (or
within such other period of time as may be specified by the Committee), but in
any event no later than the date of expiration of the Option term. Except as
otherwise provided by the Committee, any of the Grantee’s Options that are not
otherwise exercisable as of the date on which the Grantee ceases to be employed
by, or provide service to, the Employer shall terminate as of such date.

 

5



--------------------------------------------------------------------------------

(iii) In the event the Grantee ceases to be employed by, or provide service to,
the Employer on account of a termination for Cause by the Employer, any Option
held by the Grantee shall terminate as of the date the Grantee ceases to be
employed by, or provide service to, the Employer. In addition, notwithstanding
any other provisions of this Section 5, if the Committee determines that the
Grantee has engaged in conduct that constitutes Cause at any time while the
Grantee is employed by, or providing service to, the Employer or after the
Grantee’s termination of employment or service, any Option held by the Grantee
shall immediately terminate and the Grantee shall automatically forfeit all
shares underlying any exercised portion of an Option for which the Company has
not yet delivered the share certificates, upon refund by the Company of the
Exercise Price paid by the Grantee for such shares. Upon any exercise of an
Option, the Company may withhold delivery of share certificates pending
resolution of an inquiry that could lead to a finding resulting in a forfeiture.

(iv) In the event the Grantee ceases to be employed by, or provide service to,
the Employer on account of the Grantee’s Disability, any Option which is
otherwise exercisable by the Grantee shall terminate unless exercised within one
year after the date on which the Grantee ceases to be employed by, or provide
service to, the Employer (or within such other period of time as may be
specified by the Committee), but in any event no later than the date of
expiration of the Option term. Except as otherwise provided by the Committee,
any of the Grantee’s Options which are not otherwise exercisable as of the date
on which the Grantee ceases to be employed by, or provide service to, the
Employer shall terminate as of such date.

(v) If the Grantee dies while employed by, or providing service to, the Employer
or within 90 days after the date on which the Grantee ceases to be employed or
provide service on account of a termination specified in Section 5(f)(ii) above
(or within such other period of time as may be specified by the Committee), any
Option that is otherwise exercisable by the Grantee shall terminate unless
exercised within one year after the date on which the Grantee ceases to be
employed by, or provide service to, the Employer (or within such other period of
time as may be specified by the Committee or in the Grantee’s employment
agreement, if any), but in any event no later than the date of expiration of the
Option term. Except as otherwise provided by the Committee, any of the Grantee’s
Options that are not otherwise exercisable as of the date on which the Grantee
ceases to be employed by, or provide service to, the Employer shall terminate as
of such date.

(vi) For purposes of the Plan:

(A) The term “Employer” shall mean the Company and its subsidiary corporations
or other affiliates, as determined by the Committee.

(B) “Employed by, or provide service to, the Employer” shall mean employment or
service as an Employee, Key Advisor or member of the Board (so that, for
purposes of exercising Options and satisfying conditions with respect to other
Grants, a Grantee shall not be considered to have terminated employment or
service until the Grantee ceases to be an Employee, Key Advisor and member of
the Board), unless the Committee determines otherwise.

 

6



--------------------------------------------------------------------------------

(C) “Disability” shall mean, except as otherwise specified by the Committee, if
any, with the Employer, a Grantee’s becoming disabled within the meaning of
section 22(e)(3) of the Code, within the meaning of the Employer’s long-term
disability plan applicable to the Grantee, or as otherwise determined by the
Committee.

(D) “Cause” shall mean, except to the extent otherwise specified by the
Committee, a finding by the Committee that the Grantee (i) has materially
breached his or her employment or service contract with the Employer, which
breach has not been remedied by the Grantee after written notice has been
provided to the Grantee of such breach, (ii) has engaged in disloyalty to the
Company, including, without limitation, fraud, embezzlement, theft, commission
of a felony or proven dishonesty, (iii) has disclosed trade secrets or
confidential information of the Employer to persons not entitled to receive such
information, (iv) has breached any written non-competition or non-solicitation
agreement between the Grantee and the Employer or (v) has engaged in such other
behavior detrimental to the interests of the Employer as the Committee
determines.

(g) Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Grantee shall pay the Exercise Price for an Option as specified by
the Committee (i) in cash, (ii) with the approval of the Committee, by
delivering shares of Company Stock owned by the Grantee (including Company Stock
acquired in connection with the exercise of an Option, subject to such
restrictions as the Committee deems appropriate) and having a Fair Market Value
on the date of exercise equal to the Exercise Price or by attestation (on a form
prescribed by the Committee) to ownership of shares of Company Stock having a
Fair Market Value on the date of exercise equal to the Exercise Price,
(iii) payment through a broker in accordance with procedures permitted by
Regulation T of the Federal Reserve Board, or (iv) by such other method as the
Committee may approve. Shares of Company Stock used to exercise an Option shall
have been held by the Grantee for the requisite period of time to avoid adverse
accounting consequences to the Company with respect to the Option. The Grantee
shall pay the Exercise Price and the amount of any withholding tax due (pursuant
to Section 13) at such time as may be specified by the Committee.

(h) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the stock on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Grantee during any calendar year, under the Plan or any other stock option
plan of the Company or a subsidiary, exceeds $100,000, then the Option, as to
the excess, shall be treated as a Nonqualified Stock Option. An Incentive Stock
Option shall not be granted to any person who is not an Employee of the Company.

SECTION 6 Vesting Restrictions; Terms of Full Value Awards

(a) Minimum Vesting Requirements. Stock Awards, Stock Units and Other Equity
Awards (other than stock appreciation rights) (collectively, “Full Value
Awards”) shall be subject to the following minimum vesting requirements. If the
lapse of restrictions on, or vesting of, Full Value Awards is not based on the
achievement of one or more performance conditions, the lapse of restrictions, or
vesting of, such Full Value Awards shall be no earlier than three

 

7



--------------------------------------------------------------------------------

years following the date of grant. If the lapse of restrictions on, or vesting
of, Full Value Awards is based on the achievement of one or more performance
conditions or the Full Value Awards are intended to be “qualified
performance-based compensation” under section 162(m) of the Code, the lapse of
restrictions, or vesting of, such Full Value Awards shall be no earlier than one
year following the date of grant.

(b) 10% Limit. Notwithstanding the minimum vesting requirements described in
Section 6(a) above, the Committee shall retain discretion to grant Full Value
Awards with vesting terms that do not conform to the minimum vesting
requirements described in Section 6(a) above for up to 10% of the aggregate
number of shares of Common Stock that may be issued or transferred under the
Plan, which number is 1,065,000 shares of Common Stock based on the current
aggregate number of shares of Common Stock that may be issued or transferred
under the Plan as set forth in Section 3(a), subject to the adjustment
provisions described in Section 3(e) (the “10% Limit”). Full Value Awards
granted pursuant to the preceding sentence shall count against the 10% Limit
only if they are granted effective as of December 1, 2009 or thereafter.

(c) Accelerated Vesting. The Committee shall not have the discretion to
accelerate the lapse of restrictions on, or accelerate the vesting of, Grants
made under the Plan except in the event of the Grantee’s death, Disability or
retirement, or upon a Change of Control. Notwithstanding the limitation
described in the preceding sentence, the Committee shall retain discretion to
accelerate the lapse of restrictions on, or accelerate the vesting of, Grants
under the Plan in circumstances other than upon a Grantee’s death, Disability or
retirement, or upon a Change of Control, with respect to a number of Shares
underlying such Grants, up to the 10% Limit. Grants that are accelerated in
circumstances other than upon a Grantee’s death, Disability or retirement, or
upon a Change of Control pursuant to the Committee’s retained discretion under
the preceding sentence shall count against the 10% Limit only if the Committee
exercises such retained discretion on or after December 1, 2009. In no event
shall the Committee’s exercise of its retained discretion under Section 6(b) and
6(c) with respect to Grants under the Plan exceed the 10% Limit.

SECTION 7 Stock Awards

The Committee may issue or transfer shares of Company Stock to an Employee,
Non-Employee Director or Key Advisor under a Stock Award, upon such terms as the
Committee deems appropriate. The following provisions are applicable to Stock
Awards:

(a) General Requirements. Shares of Company Stock issued or transferred pursuant
to Stock Awards may be issued or transferred for cash consideration or for no
cash consideration, and subject to restrictions or no restrictions, as
determined by the Committee. Subject to the terms and conditions described in
Section 6, the Committee may, but shall not be required to, establish conditions
under which restrictions on Stock Awards shall lapse over a period of time or
according to such other criteria as the Committee deems appropriate, including,
without limitation, restrictions based upon the achievement of specific
performance goals. The period of time during which the Stock Awards will remain
subject to restrictions will be designated in the Grant Instrument as the
“Restriction Period.”

 

8



--------------------------------------------------------------------------------

(b) Number of Shares. The Committee shall determine the number of shares of
Company Stock to be issued or transferred pursuant to a Stock Award and the
restrictions applicable to such shares.

(c) Requirement of Employment or Service. Unless the Committee determines
otherwise, if the Grantee ceases to be employed by, or provide service to, the
Employer during a period designated in the Grant Instrument as the Restriction
Period, or if other specified conditions are not met, the Stock Award shall
terminate as to all shares covered by the Grant as to which the restrictions
have not lapsed, and those shares of Company Stock must be immediately returned
to the Company. Subject to the terms and conditions described in Section 6, the
Committee may, however, provide for complete or partial exceptions to this
requirement as it deems appropriate.

(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of a Stock Award except to a successor under
Section 14(a). Each certificate for a share of a Stock Award shall contain a
legend giving appropriate notice of the restrictions in the Grant. The Grantee
shall be entitled to have the legend removed from the stock certificate covering
the shares subject to restrictions when all restrictions on such shares have
lapsed. The Committee may determine that the Company will not issue certificates
for Stock Awards until all restrictions on such shares have lapsed, or that the
Company will retain possession of certificates for shares of Stock Awards until
all restrictions on such shares have lapsed.

(e) Right to Vote and to Receive Dividends. Unless the Committee determines
otherwise, during the Restriction Period, the Grantee shall have the right to
vote shares of Stock Awards and to receive any dividends or other distributions
paid on such shares, subject to any restrictions deemed appropriate by the
Committee, including, without limitation, the achievement of specific
performance goals.

(f) Lapse of Restrictions. All restrictions imposed on Stock Awards shall lapse
upon the expiration of the applicable Restriction Period and the satisfaction of
all conditions imposed by the Committee. Subject to the terms and conditions
described in Section 6, the Committee may determine, as to any or all Stock
Awards, that the restrictions shall lapse without regard to any Restriction
Period.

SECTION 8 Stock Units

The Committee may grant phantom units representing one or more shares of Company
Stock to an Employee, Non-Employee Director or Key Advisor, upon such terms and
conditions as the Committee deems appropriate. The following provisions are
applicable to Stock Units:

(a) Crediting of Units. Each Stock Unit shall represent the right of the Grantee
to receive an amount based on the value of a share of Company Stock, if
specified conditions are met. All Stock Units shall be credited to bookkeeping
accounts established on the Company’s records for purposes of the Plan.

 

9



--------------------------------------------------------------------------------

(b) Terms of Stock Units. Subject to the terms and conditions described in
Section 6, the Committee may grant Stock Units that are payable if specified
performance goals or other conditions are met, or under other circumstances.
Stock Units may be paid at the end of a specified performance period or other
period, or payment may be deferred to a date authorized by the Committee. The
Committee shall determine the number of Stock Units to be granted and the
requirements applicable to such Stock Units.

(c) Requirement of Employment or Service. Unless the Committee determines
otherwise, if the Grantee ceases to be employed by, or provide service to, the
Employer during a specified period, or if other conditions established by the
Committee are not met, the Grantee’s Stock Units shall be forfeited. Subject to
the terms and conditions described in Section 6, the Committee may, however,
provide for complete or partial exceptions to this requirement as it deems
appropriate.

(d) Payment With Respect to Stock Units. Payments with respect to Stock Units
may be made in cash, in Company Stock, or in a combination of the two, as
determined by the Committee.

SECTION 9 Other Equity Awards

The Committee may grant Other Equity Awards, which are awards (other than those
described in Sections 5, 7, 8 and 10 of the Plan) that are based on, measured by
or payable in Company Stock, including, without limitation, stock appreciation
rights, to any Employee, Non-Employee Director or Key Advisor, on such terms and
conditions as the Committee shall determine, subject to the terms and conditions
described in Section 6. Other Equity Awards may be awarded subject to the
achievement of performance goals or other conditions and may be payable in cash,
Company Stock or any combination of the foregoing, as the Committee shall
determine.

SECTION 10 Dividend Equivalents

The Committee may include in a Grant Instrument with respect to any Grant
Dividend Equivalents entitling the Grantee to receive amounts equal to the
ordinary dividends that would be paid, during the time the Grant is outstanding,
on the shares of Company Stock covered by the Grant as if such shares were then
outstanding. The Committee shall determine whether Dividend Equivalents shall be
paid currently or credited to a bookkeeping account as a dollar amount or in the
form of Stock Units. The Committee shall determine whether Dividend Equivalents
shall be paid in cash, in shares of Company Stock or in a combination, whether
they shall be conditioned upon the exercise, vesting or payment of the Grant to
which they relate, and such other terms and conditions as the Committee deems
appropriate.

SECTION 11 Qualified Performance-Based Compensation

(a) Designation as Qualified Performance-Based Compensation. The Committee may
determine that Stock Awards, Stock Units, Dividend Equivalents or Other Equity
Awards granted to an Employee shall be considered “qualified performance-based
compensation” under section 162(m) of the Code. The provisions of this
Section 11 shall apply to Grants of Stock Awards, Stock Units, Dividend
Equivalents and Other Equity Awards that are to be considered “qualified
performance-based compensation” under section 162(m) of the Code, unless another
exemption from the section 162(m) limitations shall apply.

 

10



--------------------------------------------------------------------------------

(b) Performance Goals. When Stock Awards, Stock Units, Dividend Equivalents or
Other Equity Awards that are to be considered “qualified performance-based
compensation” are granted, the Committee shall establish in writing (i) the
objective performance goals that must be met, (ii) the performance period during
which the performance goals must be met, (iii) the threshold, target and maximum
amounts that may be paid if the performance goals are met, and (iv) any other
conditions that the Committee deems appropriate and consistent with the Plan and
section 162(m) of the Code, including the employment requirements and payment
terms. The performance goals may relate to the Employee’s business unit or the
performance of the Company and its subsidiaries as a whole, or any combination
of the foregoing. The Committee shall use objectively determinable performance
goals based on one or more of the following criteria: total stockholder return;
total stockholder return as compared to total stockholder return of comparable
companies or a publicly available index; net income; pretax earnings; earnings
before interest expense and taxes (EBIT); earnings before interest expense,
taxes, depreciation and amortization (EBITDA); earnings per share; return on
equity; return on assets; revenues; asset growth; operating ratios; access to
and availability of funding; asset quality; regulatory filings; regulatory
approvals; or other operational, regulatory or departmental objectives.

(c) Establishment of Goals. The Committee shall establish the performance goals
in writing either before the beginning of the performance period or during a
period ending no later than the earlier of (i) 90 days after the beginning of
the performance period or (ii) the date on which 25% of the performance period
has been completed, or such other date as may be required or permitted under
applicable regulations under section 162(m) of the Code. The performance goals
shall satisfy the requirements for “qualified performance-based compensation,”
including the requirement that the achievement of the goals be substantially
uncertain at the time they are established and that the goals be established in
such a way that a third party with knowledge of the relevant facts could
determine whether and to what extent the performance goals have been met. The
Committee shall not have discretion to increase the amount of compensation that
is payable upon achievement of the designated performance goals.

(d) Announcement of Grants. The Committee shall certify and announce the results
for each performance period to all Grantees immediately following the
announcement of the Company’s financial results for the performance period. If
and to the extent that the Committee does not certify that the performance goals
have been met, the grants of Stock Awards, Stock Units, Dividend Equivalents or
Other Equity Awards for the performance period shall be forfeited or shall not
be made, as applicable. Any Grants that are to be paid as a result of
achievement of performance goals shall be paid as specified in the Grant
Instrument.

(e) Death, Disability or Other Circumstances. Subject to the terms and
conditions described in Section 6, the Committee may provide that Stock Awards,
Stock Units, Dividend Equivalents or Other Equity Awards shall be payable or
restrictions on Stock Awards shall lapse, in whole or in part, in the event of
the Grantee’s death or Disability during the Performance Period, or under other
circumstances consistent with the Treasury regulations and rulings under section
162(m) of the Code.

 

11



--------------------------------------------------------------------------------

SECTION 12 Deferrals

The Committee may permit or require a Grantee to defer receipt of the payment of
cash or the delivery of shares that would otherwise be due to such Grantee in
connection with any Grant. If any such deferral election is permitted or
required, the Committee shall establish rules and procedures for such deferrals.

SECTION 13 Withholding of Taxes

(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Employer may require that the Grantee or other person
receiving or exercising Grants pay to the Employer the amount of any federal,
state or local taxes that the Employer is required to withhold with respect to
such Grants, or the Employer may deduct from other wages paid by the Employer
the amount of any withholding taxes due with respect to such Grants.

(b) Election to Withhold Shares. If the Committee so permits, a Grantee may
elect to satisfy the Employer’s tax withholding obligation with respect to
Grants paid in Company Stock by having shares withheld up to an amount that does
not exceed the minimum applicable withholding tax rate for federal (including
FICA), state and local tax liabilities. The election must be in a form and
manner prescribed by the Committee and may be subject to the prior approval of
the Committee.

SECTION 14 Transferability of Grants

(a) Nontransferability of Grants. Except as provided below, only the Grantee may
exercise rights under a Grant during the Grantee’s lifetime. A Grantee may not
transfer those rights except (i) by will or by the laws of descent and
distribution or (ii) with respect to Grants other than Incentive Stock Options,
if permitted in any specific case by the Committee, pursuant to a domestic
relations order or otherwise as permitted by the Committee. When a Grantee dies,
the personal representative or other person entitled to succeed to the rights of
the Grantee may exercise such rights. Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Grantee’s will or under the applicable laws of descent and distribution.

(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Committee may provide, in a Grant Instrument, that a Grantee may transfer
Nonqualified Stock Options to family members, or one or more trusts or other
entities for the benefit of or owned by family members, consistent with the
applicable securities laws, according to such terms as the Committee may
determine; provided that the Grantee receives no consideration for the transfer
of an Option and the transferred Option shall continue to be subject to the same
terms and conditions as were applicable to the Option immediately before the
transfer.

 

12



--------------------------------------------------------------------------------

SECTION 15 Change of Control of the Company

As used herein, a “Change of Control” shall be deemed to have occurred if:

(a) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that a Change of Control shall not be deemed to occur as a
result of a transaction in which the Company becomes a subsidiary of another
corporation and in which the stockholders of the Company, immediately prior to
the transaction, will beneficially own, immediately after the transaction,
shares entitling such stockholders to more than 50% of all votes to which all
stockholders of the parent corporation would be entitled in the election of
directors;

(b) The consummation of (i) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors, (ii) a sale or other disposition of all
or substantially all of the assets of the Company, or (iii) a liquidation or
dissolution of the Company; or

(c) After the date on which this Plan is approved by the stockholders of the
Company, directors are elected such that a majority of the members of the Board
shall have been members of the Board for less than two years, unless the
election or nomination for election of each new director who was not a director
at the beginning of such two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period.

SECTION 16 Consequences of a Change of Control

(a) Assumption of Grants. Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Committee determines otherwise, all outstanding Options that are not
exercised shall be assumed by, or replaced with comparable options or rights by
the surviving corporation (or a parent or subsidiary of the surviving
corporation), and other outstanding Grants that remain in effect after the
Change of Control shall be converted to similar grants of the surviving
corporation (or a parent or subsidiary of the surviving corporation).

(b) Other Alternatives. Notwithstanding the foregoing, in the event of a Change
of Control, the Committee may take any of the following actions with respect to
any or all outstanding Grants: the Committee may (i) determine that outstanding
Options shall accelerate and become exercisable, in whole or in part, upon the
Change of Control or upon such other event as the Board determines,
(ii) determine that the restrictions and conditions on outstanding Stock Awards
shall lapse, in whole or in part, upon the Change of Control upon such other
event as the Board determines, (iii) determine that Grantees holding Stock
Units, Dividend Equivalents and Other Equity Awards shall receive a payment or
payments in settlement of such Stock Units, Dividend Equivalents and Other
Equity Awards in an amount and on terms determined by the Committee,
(iv) require that Grantees surrender their outstanding Options in exchange for a
payment or payments by the Company, in cash or Company Stock as determined by
the Committee, in an amount equal to the amount by which the then Fair Market
Value of the shares

 

13



--------------------------------------------------------------------------------

of Company Stock subject to the Grantee’s unexercised Options exceeds the
Exercise Price of the Options, if any, and on such terms as the Committee
determines or (v) after giving Grantees an opportunity to exercise their
outstanding Options, terminate any or all unexercised Options at such time as
the Committee deems appropriate. Such surrender, termination or settlement shall
take place as of the date of the Change of Control or such other date as the
Committee may specify. The Committee shall have no obligation to take any of the
foregoing actions, and, in the absence of any such actions, outstanding Grants
shall continue in effect according to their terms (subject to any assumption
pursuant to subsection (a)).

SECTION 17 Limitations On Issuance Or Transfer Of Shares

No Company Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Company Stock have been complied with to the satisfaction of
the Committee. The Committee shall have the right to condition any Grant made to
any Grantee hereunder on such Grantee’s undertaking in writing to comply with
such restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued or transferred under
the Plan will be subject to such stop-transfer orders and other restrictions as
may be required by applicable laws, regulations and interpretations, including
any requirement that a legend be placed thereon.

SECTION 18 Amendment and Termination of the Plan

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without stockholder approval if
such approval is required in order to comply with the Code or applicable laws or
to comply with applicable stock exchange requirements.

(b) Stockholder Approval for “Qualified Performance-Based Compensation”.

(i) If Stock Awards, Stock Units, Dividend Equivalents or Other Equity Awards
are granted as “qualified performance-based compensation” under Section 11
above, the Plan must be reapproved by the stockholders no later than the first
stockholders meeting that occurs in the fifth year following the year in which
the stockholders previously approved the provisions of Section 11, if required
by the regulations under section 162(m) of the Code or the regulations
thereunder.

(ii) If and to the extent required by section 162(m), the Plan must be submitted
to the stockholders for approval in the fourth year following the year in which
the initial public offering of Company Stock occurs, to assure that subsequent
Grants will qualify as “qualified performance-based compensation” for purposes
of section 162(m).

(c) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its June 13, 2007 effective date, unless the
Plan is terminated earlier by the Board or is extended by the Board with the
approval of the stockholders.

 

14



--------------------------------------------------------------------------------

(d) Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the Committee acts
under Section 24(b). The termination of the Plan shall not impair the power and
authority of the Committee with respect to an outstanding Grant. Whether or not
the Plan has terminated, an outstanding Grant may be terminated or amended under
Section 24(b) or may be amended by agreement of the Company and the Grantee
consistent with the Plan. However, no previously granted Option may be repriced,
replaced or regranted through cancellation or by lowering the Exercise Price,
unless the stockholders of the Company provide prior approval.

(e) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

SECTION 19 Funding of the Plan

This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan.

SECTION 20 Rights of Participants

Nothing in this Plan shall entitle any Employee, Key Advisor, Non-Employee
Director or other person to any claim or right to be granted a Grant under this
Plan. Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employ of the
Employer or any other employment rights.

SECTION 21 No Fractional Shares

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant. The Committee shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

SECTION 22 Headings

Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.

SECTION 23 Effective Date of the Plan

The amended and restated Plan shall be effective as of December 1, 2009.

 

15



--------------------------------------------------------------------------------

SECTION 24 Miscellaneous

(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other awards outside of this
Plan. Without limiting the foregoing, the Committee may make a Grant to an
employee, director or advisor of another corporation who becomes an Employee,
Non-Employee Director or Key Advisor by reason of a corporate merger,
consolidation, acquisition of stock or property, reorganization or liquidation
involving the Company, the parent or any of their subsidiaries in substitution
for a stock option or stock awards grant made by such corporation. The terms and
conditions of the substitute grants may vary from the terms and conditions
required by the Plan and from those of the substituted stock incentives. The
Committee shall prescribe the provisions of the substitute grants.

(b) Compliance with Law. The Plan, the exercise of Options and the obligations
of the Company to issue or transfer shares of Company Stock under Grants shall
be subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. After a public offering of the Company’s
Stock, with respect to persons subject to section 16 of the Exchange Act, it is
the intent of the Company that the Plan and all transactions under the Plan
comply with all applicable provisions of Rule 16b-3 or its successors under the
Exchange Act. In addition, it is the intent of the Company that the Plan and
applicable Grants under the Plan comply with the applicable provisions of
section 162(m), section 422 and section 409A of the Code. To the extent that any
legal requirement of section 16 of the Exchange Act or section 162(m) or 422 of
the Code as set forth in the Plan ceases to be required under section 16 of the
Exchange Act or section 162(m) or 422 of the Code, that Plan provision shall
cease to apply. The Committee may revoke any Grant if it is contrary to law or
modify a Grant to bring it into compliance with any valid and mandatory
government regulation. The Committee may agree to limit its authority under this
Section.

(c) Employees Subject to Taxation Outside the United States. With respect to
Grantees who are subject to taxation in countries other than the United States,
the Committee may make Grants on such terms and conditions as the Committee
deems appropriate to comply with the laws of the applicable countries, and the
Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

(a) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the State of Delaware, without
giving effect to the conflict of laws provisions thereof.

 

16